Exhibit 10.1

 

AMENDMENT NO. 3 TO VENDOR AGREEMENT

 

This Amendment No. 3 (“Amendment No. 3”) to the Vendor Agreement dated
October 14, 2009, by and among GE Commercial Distribution Finance Corporation,
Arctic Cat Sales Inc. and Arctic Cat Inc. (the “Vendor Agreement”), is entered
into as of this 30th day of September, 2010. Capitalized terms used and not
otherwise defined in this Amendment No. 3 shall have the same meaning as in the
Vendor Agreement.

 

1.     Section 5.1 of the Vendor Agreement is hereby deleted in its entirety and
replaced with the following:

 

“5.          Loss Sharing and Recourse.

 

5.1          ACSI unconditionally and absolutely guaranties repayment to CDF of
(i) fifty percent (50%) of all losses incurred by CDF (disregarding
securitization) with respect to all current and future Dealer Liabilities (as
defined below) which do not exceed one percent (1%) of Dealers’ combined average
outstandings with CDF for each twelve (12) month period with the first twelve
month period beginning on the Effective Date, and (ii) one hundred percent
(100%) of all losses incurred by CDF (disregarding securitization) with respect
to all current and future Dealer Liabilities which do exceed one percent (1%) of
Dealers’ combined average outstandings with CDF for such twelve (12) month
period; provided that ACSI’s liability for any such losses pursuant to this
Section 5.1 (ii) exceeding such one percent (1%) shall not be greater than Five
Million Dollars ($5,000,000.00) during any such twelve (12) month period. For
purposes of clarity, ACSI’s liability pursuant to this Section 5.1 (i) shall not
be counted towards the cap described in this Section 5.1 (ii). “Dealer
Liabilities” as used in this Section 5 shall mean (a) all indebtedness of any
nature of any Dealer (excluding Tracker Marine Retail, LLC) owed to CDF (as
determined on a managed basis without regard for securitization) whether
existing or arising hereafter with respect to Inventory, whether for principal,
interest, fees, expenses, reimbursement obligations or otherwise (as determined
on a managed basis without regard for securitization) and (b) all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
CDF in attempting to collect such indebtedness from any Dealer. ACSI will
immediately pay to CDF the amount of the guarantied Dealer Liabilities upon
receipt of notice from CDF that such Dealer Liabilities exist with respect to
any Dealer. ACSI’s guaranty under this Section 5 is a guaranty of payment and
not of collection. If for any calendar year (beginning with calendar year 2010),
CDF’s respective share of the aggregate annual loss with respect to the
financing program for ACSI’s Dealers (excluding Tracker Marine Retail, LLC) as
described herein (as determined on a managed basis without regard for
securitization) is less than 0.50% of ANR (as defined above), after giving
effect to the loss sharing to be contributed by ACSI for such calendar year,
then the difference between CDF’s respective share of such annual loss amount
and 0.50% of ANR for such calendar year will be shared evenly with the ACSI
within 60 days of such calendar year’s year-end. The loss and the ANR for any
year during which this Vendor Agreement shall be in effect for only a part of
such calendar year shall be prorated. All determinations of applicable losses
shall be based upon CDF’s internally calculated profit and loss report, with
respect to the financing program for ACSI’s Dealers as described herein, as
determined by CDF in its sole discretion in accordance with its then current
internal cost allocation and accounting policies and procedures, which policies
and procedures may change from time to time. Notwithstanding anything contained
herein to the contrary. Tracker Marine Retail, LLC shall not be included in any
of the calculations set forth in this Section 5.1.”

 

2.     Subsections 9(d), (e) and (f) of the Vendor Agreement are hereby deleted
in their entirety, and references to such subsections in Section 13 of the
Vendor Agreement shall also be deleted.

 

3.     Subsection 13 (k) of the Vendor Agreement is hereby deleted.

 

4.     Section 15 of the Vendor Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Term and Termination.  The term of this Agreement shall begin on the Effective
Date set forth above and shall continue, unless earlier terminated pursuant to
Section 14 or by mutual agreement of the parties, until May 1, 2014 and
thereafter, unless earlier terminated pursuant to Section 14 or by mutual

 

--------------------------------------------------------------------------------


 

agreement of the parties, shall be extended automatically for additional
one-year terms unless at least twelve (12) months prior to the expiration of the
initial or any additional term thereof (as applicable) either party gives
written notice to the other party of its intention not to extend the term of
this Agreement. Notwithstanding anything contained herein to the contrary, CDF
may terminate this Agreement immediately if an Event of Default has occurred. In
any event, no termination of this Agreement will affect (a) any of Vendor’s (or
its assignee’s, whether permitted or unpermitted) liability with respect to any
financial transactions entered into by CDF with any Dealer prior to the
effective date of the termination, including, without limitation, transactions
that will not be completed until after the effective date of termination, or
(b) any other obligations of Vendor outstanding on the effective date of such
termination.”

 

5.             Except as set forth in this Amendment No. 3. the Vendor Agreement
remains in full force and effect, without change or modification.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment No. 3 as of the
date first written above.

 

 

ARCTIC CAT INC.

 

 

 

 

 

By:

/s/ Timothy C. Delmore

 

Print Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ARCTIC CAT SALES INC.

 

 

 

 

 

 

 

By:

/s/ Timothy C. Delmore

 

Print Name:

Timothy C. Delmore

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Peter K. Lannon

 

Print Name

Peter K. Lannon

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------

 